Title: Bernard Peyton to Thomas Jefferson, 16 December 1817
From: Peyton, Bernard
To: Jefferson, Thomas


                    
                         Dr sir
                        Richd
16 Decemr "17
                    
                    I send by Mr Gilmer’s Boat 80 ℔ Cotton Yarn No 5 agreeable to your order recd some time since; when Mr Johnson was down last I had not that quantity of No 5 on hand & was obliged to wait a few days for its arrival, I hope it will still be in good time, you will I think find it of excellent quality—
                    In haste
                    
                        Very respectfully sir Your Obd: Servt:
                        Bernard Peyton
                    
                